Exhibit 10.1

 



[sub_001.jpg] 



 

 

 

[sub_002.jpg]  



 

 

 

[sub_003.jpg]

 



 

 

 

[sub_004.jpg]  



 

 

 

[sub_005.jpg]  



 

 

 

 [sub_006.jpg]



 

 

 

ADDENDUM TO AIR CRE STANDARD SUBLEASE (MULTI-TENANT)

 

This Addendum (“Addendum”) is made and entered into by and between Sublessor and
Sublessee, and is dated as of the date set forth on Paragraph 1.1 of the
Standard Sublease (Multi-Tenant) (“Sublease”) between Wunderlich Securities,
Inc., as Sublessor, and Monetiva, Inc., Endless Global, Inc., and Pierre A.
Sawaya, an individual, collectively, as Sublessee, to which this Addendum is
attached and made a part. The promises, covenants, agreements and declarations
made and set forth herein are intended to and shall have the same force and
effect as if set forth at length in the body of the Sublease. To the extent that
the provisions of this Addendum are inconsistent with the terms and conditions
of the Sublease, the terms and conditions of this Addendum shall control. The
Sublease shall consist of the Sublease and this Addendum. Any capitalized terms
used in this Addendum without definition shall have the meanings assigned
thereto in the Sublease.

 

17. The following provisions of the Master Lease shall not be applicable as
between Sublessor and Sublessee, and are not incorporated into the Sublease:
Sections 6, 9, 10 and 12 of the Basic Lease Provisions, Sections 2.3 and 3.3 of
the Master Lease, Paragraph 1 of Exhibit G (Additional Provisions), and Exhibit
X (Work Letter).

 

18. Notwithstanding anything in the Sublease which may be construed to the
contrary, the following obligations shall remain the obligations of the Master
Lessor under the Master Lease (and Sublessor shall have no liability therefor),
and for such purposes, notwithstanding Section 6.3 of the Sublease, the term
“Lessor” shall mean Master Lessor, not Sublessor: Sections 5.1, 5.2, 6.1, 6.2,
6.3 and the first sentence of Section 7.2 of the Master Lease, Exhibit B
(Operating Expenses and Taxes), and Exhibit C (Utilities and Services).

 

19. Any references in the Master Lease to “Lessor” in those provisions of the
Master Lease dealing with (i) notice to, or the consent of, the “Lessor”, (ii)
the “Lessee’s” obligation to name the “Lessor” as an additional insured, and
(iii) a limitation on “Lessor’s” liability, shall be deemed to refer to both
Master Lessor and Sublessor.

 

20. The provisions of the Master Lease concerning any waiver(s) of claims by,
and/or indemnification obligations of, “Lessee” under the Master Lease shall
benefit Maser Lessor as well as Sublessor.

 

21. With respect to any obligation of Sublessee to be performed under this
Sublease (including, without limitation, curing any defaults), whenever the
Master Lease grants to Sublessor, as tenant under the Master Lease, a specified
number of days to perform its corresponding obligations under the Master Lease,
except as otherwise provided herein, Sublessee shall have five (5) fewer days to
perform non-monetary obligations and two (2) business days fewer to perform
monetary obligations (except for Sublessee’s payment of monthly Base Rent and
the Operating Expenses, which shall continue to he due on the first (1st) day of
each month).

 



 

 

 

22. Sublessee recognizes that Sublessor is not in a position to render any of
the services or to perform any of the obligations required by Sublessor by the
terms of this Sublease where such services or obligations are required to be
performed by Master Lessor, as landlord, under the Master Lease. Therefore,
notwithstanding anything in this Sublease to the contrary, Sublessee agrees that
Sublessor shall have no liability of any nature whatsoever to Sublessee as a
consequence of Master Lessor’s failure or delay in performing its obligations
under the Master Lease. Sublessee’s obligations under the Sublease (including,
without limitation, the obligation of Sublessee to pay all Rent) shall not be
impaired nor shall the performance thereof be excused because of any failure or
delay by Master Lessor in performing its obligations under the Master Lease
unless (i) such failure or delay results from Sublessor’s default under the
Master Lease and said default is not due to a default of Sublessee under this
Sublease, or (ii) such failure or delay results from Sublessor’s willful
misconduct. Under no circumstances shall Sublessee have the right to require
performance by Sublessor of Master Lessor’s obligations. In the event of the
termination of Sublessor’s interest as lessee under the Master Lease for any
reason, then this Sublease shall terminate concurrently therewith without any
liability of Sublessor to Sublessee.

 

23. If Master Lessor shall be in default of any of its obligations under the
Master Lease (and said default is not due to a default of Sublessee under this
Sublease), Sublessee shall be entitled to participate with Sublessor in the
enforcement of Sublessor’s rights against Master Lessor (and in any recovery or
relief obtained), but Sublessor shall have no obligation to bring any action or
proceeding or to take any steps to enforce Sublessor’s rights against Master
Lessor. Any steps, actions, or proceedings so instituted by Sublessor shall be
at the expense of Sublessee. Sublessee shall, by written notice to Sublessor,
specify any such alleged default by Master Lessor, and Sublessor may, but shall
not be obligated to, after such notice elect to (i) at Sublessee’s cost, take
action for the enforcement of Sublessor’s rights against Master Lessor with
respect to such default, or (ii) cure any such default to the extent permitted
pursuant to the provisions of the Master Lease. If Sublessor does not elect to
do either of the foregoing, Sublessee shall have the right to take enforcement
action against Master Lessor at Sublessee’s sole cost and in its own name and,
for that purpose and only to such extent, all of the rights of Sublessor to
enforce the obligations of Master Lessor under the Master Lease are hereby
conferred upon and are conditionally assigned to Sublessee and Sublessee hereby
is subrogated to such rights (including the benefit of any recovery or relief).
Notwithstanding the provisions of the immediately preceding sentence, in no
event shall Sublessee be entitled to take such action in its own name if (i)
such action would constitute a default under the Master Lease or (ii) there is a
disagreement between Sublessor and Sublessee as to whether or not Master Lessor
has so defaulted. Sublessee shall indemnify and hold Sublessor harmless from and
against all loss, cost, liability, claims, damages and expenses (including
without limitation reasonable attorneys’ fees), penalties and fines incurred in
connection with or arising from the taking of any such action by Sublessee.

 

24. In the event of a breach of this Sublease by Sublessee that may cause a
default under the Master Lease, Sublessor may, in addition to all other remedies
and rights available to Sublessor at law or in equity or under this Sublease, at
Sublessee’s expense and after notice to Sublessee, take such action as may
reasonably be required to prevent such matter from maturing into a default under
the Master Lease, and Sublessee shall pay such expenses so incurred by Sublessor
within ten (10) days after written demand from Sublessor.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
reference date of the Sublease.

 

SUBLESSOR:           Wunderlich Securities, Inc.       By: /s/ Mike McCoy  
Printed name: Mike McCoy   Its: CFO             SUBLESSEE:           Monetiva,
Inc.           By: /s/ Pierre A. Sawaya   Printed name: Pierre A. Sawaya   Its:
Chairman           Endless Global, Inc.       By: /s/ Pierre Sawaya   Printed
name: Pierre Sawaya   Its: Founder           /s/ Pierre A. Awaya   Pierre A.
Awaya  

 

 





